DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 05/20/2022, has been received, entered, and made of record. Currently, claims 1-15 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Laid-open Patent Publication No. 2017-063299 on page(s) 1-2 of the specification.
Reference(s) Japanese Laid-open Patent Publication No. 2017-063299 is a general background reference(s) covering a technique of reducing data transfer speed.
Reference Japanese Laid-open Patent Publication No. 2017-063299 is pertinent to the feature(s) in claim(s) 1 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi US 2017/0094113 A1.

Referring to claim 1, Togashi discloses a signal processing device (fig.4, signal processing unit 201) comprising: 
      a data writing unit (fig.4, ADC 204a-204f) configured to write data of m channels into a memory ([0038]-[0039]) (Note: The ADCs 204a to 204f are configured to digitalize the analog image signals RE, GE, BE, RO, GO, and BO sampled and held in the S/Hs 203a to 203f, to generate digital image signals Da[9:0] to Df[9:0] of 10 bits per pixel. The ADCs 204a to 204f accumulate the generated digital image signals Da[9:0] to Df[9:0] (data of 6 channels) in the RAM 205); 
      a channel number converting unit (fig.4, RAM 205) configured to output the data read from the memory as data of n channels, m being larger than n ([0040]) (Note: the digital image signals Da[9:0] to Df[9:0] accumulated in the RAM 205 are sequentially read out as four 10-bit digital image signals DR0[9:0] to DR3[9:0] (equivalent to four pixels). That is, signals are written into the RAM 205 in units of six pixels (digital image signals Da[9:0] to Df[9:0]) and are read out from the RAM 205 in units of four pixels (digital image signals DR0[9:0] to DR3[9:0] (data of n channels)). Thus, the RAM 205 outputs the data as data of 4 channels, 6 being larger than 4); and 
      a plurality of serial data transferring unit (fig.4, LVDS transmission units 207a to 207f) configured to transfer the data of the n channels to a processing device (fig.4, image processing unit 211) in a subsequent stage ([0042] and [0055]) (Note: The LVDS transmission units 207a to 207f output the image LVDS signals (LVD1+ to LVD6+) generated based on the digital image signals DR0[9:0] to DR3[9:0] (data of the n channels)).

Referring to claim 2, Togashi discloses the signal processing device according to claim 1, further comprising a speed converting unit configured to cause data reading speed from the memory to be larger as compared to data writing speed into the memory, wherein the channel number converting unit is configured to convert the data of the m channels into the data of n channels, the data reading speed of the data of the m channels being made larger by the speed converting unit ([0054]) (Note: The digital image signals DR0[9:0] to DR3[9:0] are read out from the RAM 205 at a higher reading speed than the writing speed).

Referring to claim 3, Togashi discloses the signal processing device according to claim 2, wherein the speed converting unit includes a circuit configured to generate a clock for writing the data into the memory, and a circuit configured to generate a clock for reading the data from the memory ([0043] and [0046]) (Note: timing signal generation unit 208 is configured to generate control signals of the S/Hs 203a to 203f and the ADCs 204a to 204f, and a write control signal for controlling a timing of writing into the RAM 205 based on the reference clock signal supplied from the oscillator 401. The serialization control signal generation unit 210 is configured to generate a read-out control signal for controlling reading out from the RAM 205 and a serialization control signal for controlling serialization by the serialization unit 206 based on the clock signal supplied from the PLL 209). 
Referring to claim 12, Togashi discloses an imaging device (fig.1, built-in optical box 101) comprising a solid-state imaging element (fig.4, line sensor 106)  including: a pixel array; and the signal processing device according to claim 1, data read by the pixel array being input to the signal processing device ([0019]-[0021]).

Referring to claim 13, Togashi discloses a reading device (fig.1, image reading apparatus 100) comprising: a light source configured to emit light (fig.2, LEDs 103a-103b); and the imaging device according to claim 12, the imaging device being configured to receive reflection light of the light emitted from the light source (fig.1 and [0019]-[0020]).

Referring to claim 15, the same ground of rejection provided for claim 1 is applicable herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Shimizu et al. US 2018/0332188 A1 (hereinafter referred to as Shimizu).
Referring to claim 14, Togashi fails to disclose an image forming device comprising: the reading device according to claim 13; and an image forming unit.
However, in the same field of endeavor, Shimizu discloses an image forming device comprising: the reading device according to claim 13; and an image forming unit ([0031]) (Note: image reading circuit 30 is provided with a function of reading out the input image signal written (stored) in the memory 28 as an output image signal, and outputting the output image signal to a printer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the reading device of Togashi with an image forming unit as taught by Shimizu. The suggestion/motivation for doing so would have been to have a printed product of a read image.
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675